Citation Nr: 0825349	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  99-25 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to June 
1966.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO).

Procedural history

The veteran's claim of entitlement to service connection for 
a psychiatric disability was initially denied in a February 
1968 RO rating decision.  The veteran subsequently attempted 
to reopen his claim on numerous occasions, without success.

The veteran's claim of entitlement to service connection for 
a back disability was initially denied by the RO in an 
October 1984 rating decision.  The claim was denied by the 
Board in a February 1986 decision.  He later attempted to 
reopen that claim, again without success.

The January 1999 rating decision denied the veteran's August 
1998 claim to reopen because of a lack of new and material 
evidence.  The veteran disagreed and timely appealed.

In April 2001, the veteran presented testimony and evidence 
before a Veterans Law Judge (VLJ) in a hearing at the RO.  
The Board remanded the claims in a July 2001 decision for 
further evidentiary development and proper notice.  In 
January 2006, the veteran was informed that the VLJ who had 
presided at his April 2001 hearing had retired.  He was 
offered the option of participating in another hearing, which 
he accepted.  In October 2006, the veteran and his 
representative appeared before the undersigned VLJ in a 
hearing at the RO.  Transcripts of both the April 2001 and 
October 2006 hearings have been associated with the veteran's 
VA claims folder.

The Board remanded the claims in March 2007.  The case has 
been returned to the Board for further consideration of the 
appeal.  However, review of the record indicates that the 
Board's remand instructions were not correctly completed.  As 
discussed below, another remand is needed in order to provide 
proper VCAA notice to the veteran.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

Matters not on appeal

The Board's July 2001 remand also included the issue of 
entitlement to service connection for a left knee disability, 
which was remanded to the RO for the issuance of a statement 
of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999) [holding that where a notice of disagreement is filed, 
but a SOC has not been issued, the Board must remand the 
claim so that a SOC may be issued].

In December 2004, the RO issued a SOC with respect to the 
knee issue.  
The veteran did not file a substantive appeal as to that 
issue.  Therefore, the Board is without jurisdiction to 
consider it.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The veteran has been separately pursuing a claim of 
entitlement to service connection for post-traumatic stress 
disorder. In July 2005, the RO issued a SOC as to that issue. 
The veteran has not filed a substantive appeal as to that 
issue, and it, too, is not within the Board's jurisdiction.  
See also the October 2006 hearing transcript, page 3.


REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for reasons explained immediately below a 
remand is unfortunately necessary.

In March 2007, the Board remanded this appeal for the AMC to 
issue a corrective VCAA letter in order to ensure that all 
notification and development action required by the VCAA was 
completed, specifically to include sending a letter to the 
veteran which complied with the requirements of 38 C.F.R. 
§ 3.159(b) and the notice requirements provided by the recent 
case of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AMC 
was then to readjudicate the claims.  See the March 2007 
Board remand, pages 4-5.

In March 2007, the VA AMC sent a VCAA notice letter.  The 
case was readjudicated in the April 2008 SSOC.  However, the 
letter and the SSOC were based on an incorrect version on the 
applicable law and regulation relating to new and material 
evidence. 

Specifically, there has been a regulatory change with respect 
to new and material evidence, which applies prospectively to 
all claims made on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 
3.156(a)].  The veteran, however, filed his claims to reopen 
in August 1998, prior to this date.  Therefore, the earlier 
version of the law, which is stated in the paragraph 
immediately below, is applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).

The AMC used the revised regulation, which is not applicable 
to the present case, in the March 2007 VCAA notice letter and 
the April 2008 SSOC.  [The revised regulation provides that 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).]

Because of this procedural deficiency, the Board's remand 
instructions were not complied with, and another remand is 
needed in order to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
requirements of 38 C.F.R. § 3.159(b) and 
the notice requirements announced in Kent 
[to include notice of the correct version 
of the law and regulations applicable to 
the definition of new and material 
evidence, 38 C.F.R. § 3.156(a) (2001)].

2.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claimed 
to reopen.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  The SSOC should be based on the 
correct version of the regulation 
applicable to the definition of new and 
material evidence.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

